IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                     NO. PD-0119-09

                             DANIEL PFEIFFER, Appellant

                                              v.

                                THE STATE OF TEXAS

           ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE FOURTH COURT OF APPEALS
                             BEXAR COUNTY

       P ER C URIAM.

                                         ORDER

       On February 25, 2009, we granted the appellant’s petition for discretionary review in

order to review the unpublished opinion of the Fourth Court of Appeals in which that court

held that the evidence was sufficient to support the trial court’s award of restitution.1 On

March 24, 2009, before the case was submitted in this Court, the appellant and the State filed

a joint motion requesting that this Court dismiss the appellant’s petition for discretionary

       1

        Pfeiffer v. State, No. 04-07-00462-CR, 2008 WL 3056837 (Tex.App.—San Antonio,
delivered August 6, 2008) (not designated for publication).
                                                                                 Pfeiffer — 2

review and immediately issue its mandate. We will dismiss the petition for discretionary

review. However, because we dismiss the petition, we do not render any judgment in the

case. It is therefore up to the court of appeals to issue mandate. Accordingly, rather than

issue a mandate in the case, as the parties have requested, we will immediately return the case

to the court of appeals for that court to issue its mandate pursuant to Rule 18.1 of the Texas

Rules of Appellate Procedure.2 The parties may agree to request that the court of appeals

issue its mandate immediately.3 The petition for discretionary review is dismissed.




Delivered: April 29, 2009
Do Not Publish




       2

       TEX . R. APP . P. 18.1.
       3

       Id. § 18.1(c).